DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 12/11/20. It is noted, however, that applicant has not filed a certified copy of the Swedish application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, this claim recites “said locking tongue”, but claim 1, from which this claim depends, recites both “a first locking tongue” and “a second locking tongue”.  It is therefore unclear whether “said locking tongue” in claim 4 refers to the same component(s) as “a first locking tongue” and/or “a second locking tongue” in claim 1, or to a different structure altogether.  Clarification is required.  For the purposes of examination, the examiner is considering “said locking tongue” in claim 4 to refer to the same component(s) as “a second locking tongue” in claim 1.  
Regarding claim 13, the preamble of the claim(s) recites a “locking rail”, but the body of the claim(s) recites “the first and second panel”, “a side panel”, and “a furniture”.  Hence, it is unclear whether the applicant is claiming a locking rail alone, or a combination comprising a locking rail, first & second panels, a side panel, and a furniture.  For the purposes of examination, the examiner is considering the locking rail as the claimed invention, with the recitations of first & second panels, a side panel, and a furniture denoting intended use.  
Regarding claim 14, the preamble of the claim(s) recites a “locking rail”, but the body of the claim(s) recites “the cabinet is a kitchen or bathroom cabinet”.  Hence, it is unclear whether the applicant is claiming a locking rail alone, or a combination comprising a locking rail and a kitchen or bathroom cabinet.  For the purposes of examination, the examiner is considering the locking rail as the claimed invention, with the recitation of a cabinet and a kitchen or bathroom cabinet denoting intended use.  
Claims 5 & 14 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 & 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (20040194253).  
Regarding claim 1, Jung teaches a locking rail (230, or 230 except other of A in Fig. 4 Annotated) comprising a first and a second locking device (236) which are configured to engage the horizontal edge surface of the first and the second panel respectively, and an interconnecting extension (231) which extends between said first and second locking device, the first and second locking device each comprises a first locking tongue (236) which extends essentially perpendicular to the interconnecting extension Figs. 3-4), wherein the first locking tongue of the first locking device is configured for locking of the first panel in a first horizontal direction and the first locking tongue of the second locking device is configured for locking of the second panel in the first horizontal direction (note that if the first locking tongue (236) was inserted into a second locking groove of matching size & shape in the horizontal edge surface of the first or second panel, the resultant connection between the first locking tongue & the second locking groove would function in such a manner), and a first locking part (one of A) which extends essentially perpendicular to the interconnecting extension, wherein the first locking part comprises a second locking tongue (239) for locking of the locking rail in a vertical direction and relative the horizontal edge surface (par. 59).  

    PNG
    media_image1.png
    554
    762
    media_image1.png
    Greyscale


Regarding claims 2-3, Jung teaches a second locking tongue (239) that extends at an angle (Fig. 4) from the first locking part (A), wherein the angle is within the range of about 5° to about 90° (Fig. 4).  
Regarding claims 4-5, Jung teaches a second locking tongue (239) that comprises a first tongue surface (B) and a second tongue surface (C), wherein an angle between said first tongue surface and second tongue surface is within the range of about 45° to about 135° (Fig. 4).
Regarding claim 6, Jung teaches a second locking tongue (239) configured to cooperate with a first locking groove in the panel surface for locking of the locking rail in a vertical direction (implied by par. 59).  
Regarding claim 7, Jung teaches a second tongue surface (C) configured to cooperate with the first locking groove (implied by Fig. 3 & par. 59).  
Regarding claim 8, Jung teaches an edge (D) between the first tongue surface (B) and the second tongue surface (C) that is configured to cooperate with the first locking groove (implied by Fig. 3 & par. 59).
Regarding claims 9-10, Jung teaches first locking tongue (236) configured to cooperate with a second locking groove in the horizontal edge surface to lock of the first and second panel, respectively, in the horizontal direction (i.e., along line E) and to lock the locking rail in a second horizontal direction (i.e., along line F), which is essentially perpendicular to the first horizontal direction, respectively (note that if the first locking tongue (236) was inserted into a second locking groove of matching size & shape in the horizontal edge surface of the first or second panel, the resultant connection between the first locking tongue & the second locking groove would function in the manner recited in claims 9-10).  
Regarding claim 11, Jung teaches a locking rail (230) that is made in one piece (Fig. 3).  
Regarding claims 13-14, Jung teaches a locking rail capable of being used with an appropriately-sized and appropriately-positioned first and second panel is a side panel of a furniture, for a cabinet that is a kitchen or bathroom cabinet for a sink or a stovetop (implied by Fig. 3 & par. 59).
Regarding claim 15, Jung teaches a locking rail (230 except other of A) and a locking receiving member (other of A), wherein the locking receiving member is adapted to be fastened to the first or second panel and to cooperate with the first locking part
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (20040194253).  Jung teach(es) the structure substantially as claimed, including a locking rail (230) that forms part of a refrigerator door (200); but fail(s) to teach making the locking rail from sheet metal.  However, Jung teaches making a part (210) of the refrigerator door from sheet metal.  It would have been obvious to one of ordinary skill in the art to make the locking rail of Jung from sheet metal, as taught by Jung, in order to increase the strength & durability thereof.  
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iellimo (10745198) in view of Jung (20040194253).  
Regarding claim 1, Iellimo teach(es) the structure substantially as claimed, including a locking rail (100) that comprises a first (103) and a second (105) locking device which are configured to engage the horizontal edge surface of the first and the second panel respectively, and an interconnecting extension (101, 104, 105) which extends between said first and second locking device, the first and second locking device each comprises a first locking tongue (103, 105) which extends essentially perpendicular to the interconnecting extension (Fig. 1), wherein the first locking tongue of the first locking device is configured for locking of the first panel in a first horizontal direction and the first locking tongue of the second locking device is configured for locking of the second panel in the first horizontal direction (note that if the first locking tongue (103, 105) was inserted into a second locking groove of matching size & shape in the horizontal edge surface of the first or second panel, the resultant connection between the first locking tongue & the second locking groove would function in such a manner).  Iellimo fail(s) to teach a first locking part.  However, Jung teaches the inclusion, in a locking rail (230) having first locking tongues (236), of first locking parts (A) which each extend essentially perpendicular to an interconnecting extension (236), wherein each first locking part comprises a second locking tongue (239) for locking of the locking rail in a vertical direction and relative a horizontal edge surface (par. 59).  It would have been obvious to one of ordinary skill in the art to first locking parts, as taught by Jung, to the locking rail of Iellimo, in order to provide a stronger connection between said locking rail and the components to which it is connected.  
Regarding claims 2-8, for the reasons stated in par. 12, 13, 14, 15, & 16 above, the structure of Iellimo as modified would read upon the limitations of these claims.  
Regarding claims 9-10, Iellimo teaches first locking tongue (103, 105) configured to cooperate with a second locking groove in a horizontal edge surface to lock of the first and second panel, respectively, in the horizontal direction (i.e., along line e’) and to lock the locking rail in a second horizontal direction (i.e., along line f’), which is essentially perpendicular to the first horizontal direction, respectively (note that if the first locking tongue (103, 105) was inserted into a second locking groove of matching size & shape in the horizontal edge surface of the first or second panel, the resultant connection between the first locking tongue & the second locking groove would function in the manner recited in claims 9-10).  
Regarding claim 11, Iellimo teaches a locking rail (100) made in one piece (Fig. 1).  
Regarding claim 12, Iellimo teaches a locking rail (100) made of sheet metal (Figs. 1 & 7 and col. 5, lines 48-53).
Regarding claims 13-14, Iellimo teaches a locking rail capable of being used with an appropriately-sized and appropriately-positioned first and second panel is a side panel of a furniture, for a cabinet that is a kitchen or bathroom cabinet for a sink or a stovetop (implied by Fig. 6 - note that the locking rail is obviously capable of being connected to first & second panels of such a cabinet in the manner recited).
Regarding claim 15, Iellimo teaches a locking rail (100) and a locking receiving member (i.e., screws used with 103 & 105, which receive material between their threads), wherein the locking receiving member is adapted to be fastened to the first or second panel and to cooperate with the first locking part (Fig. 6).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637